Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,176,015 (hereinafter Li’015) in view of Theimer et al. (US 2015/0134796, hereinafter Theimer), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Regarding claim 1,
Claim 1 of Instant application
Claim 1 of Li’015
A computing system that determines and graphically displays progress of a distributed computational job at multiple points of execution of the distributed computational job, the system comprising a display device and one or more computer processors upon which computer-executable instructions are executed and configure the system to perform:
receiving processing information from each of a plurality of different processing nodes in a distributed system, the processing information comprising information regarding processing of a plurality of vertices of a computational job, each vertex being one of a plurality of logical tasks that the computational job had been divided into for processing in the distributed system, wherein the multiple vertices are processed by the plurality of different processing nodes in the distributed system, and wherein the received processing information includes operational data including a processing node identifier that identifies the particular processing node upon which the each vertex is processed;
gathering the received processing information;
storing the gathered processing information in an associated vertex data structure;
using the stored processing information, generating a user interface that graphically displays a representation of an execution structure representing the plurality of nodes of the computational job, displays dependencies between the plurality of nodes of the computational job, and displays the gathered processing information as it existed at each of the different processing nodes at each of a plurality of times of execution of the computational job.
A computing system that determines and graphically displays progress of a distributed computational job at multiple points during execution of the distributed computational job, the system comprising a display device and one or more computer processors upon which computer-executable instructions are executed, the system configured to perform: 
gathering processing information for each of a plurality of vertices of a computational job being processed in a distributed system, each vertex being one of a plurality of smaller logical tasks that the computational job has been divided into, the processing information for each of the plurality of vertices being gathered at each of a plurality of times during execution of the computational job; 
for each vertex, storing the processing information in an associated vertex data structure, each vertex data structure comprising and storing values for a plurality of data fields including a vertex identifier, and operational data including a processing node identifier, a job result indication, a time; and a duration; and 
generating a user interface that graphically displays a representation of an execution structure of the computational job, the execution structure comprising a plurality of collections, each collection comprising one or more of the vertices, the representation of the execution structure also indicating dependencies between the collections of vertices during execution of the computational job, the representation including the stored processing information as it existed at each of the plurality of times during execution of the computational job, and the user interface including a playback control that, upon receiving associated user input, causes the user interface to display a state of the execution of the computational job at a particular time during the execution of the computational job.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Li’015 by eliminating the elements and their functions of the claims as set forth above.
Li’015 does not teach receiving processing information from each of a plurality of different processing nodes in a distributed system, wherein the received processing information includes operational data including a processing node identifier that identifies the particular processing node upon which the each vertex is processed. Theimer teaches 
receiving processing information from each of a plurality of different processing nodes in a distributed system, wherein the received processing information includes operational data including a processing node identifier that identifies the particular processing node upon which the each vertex is processed (paragraph [0122]: FIG. 18a is a flow diagram illustrating aspects of operations that may be performed to configure stream processing (SPS) stages ... clients may be able to configure directed acyclic graphs (DAGs) or other graphs of processing stages, with several different states operating on stream data in parallel, and results of some stages being used as input streams for other stage; paragraph [0145]: For each stage 215A and 215B, a corresponding partition assignment (PA) table 2550 is created at a database service 2520; paragraph [0151]: FIG. 26 illustrates example entries that may be stored in a partition assignment table 2550 used for workload coordination, according to at least some embodiments. As shown, table 2550 may comprise four columns--partition identifier column 2614, assigned worker node identifier column 2618, a worker node health indicator column 2620, and a workload level indicator column 2622. Other column sets may be implemented in other implementations--for example, a column that indicates a partition creation time or a partitioning function output value range may be used in some embodiments, or the workload level indicator column may not be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li’015 by configuring DAG to partition data stream on worker nodes of stream processing stages and storing partition identifier, assigned worker node identifier, worker node health indicator, workload level indicator, etc. in a database of Theimer. The motivation would have been to effectively prevent costly disruptions of stream data collection, storage or analysis (Theimer paragraph [0003]).
Claims 2-11 and 13-18 of instant application is identical/similar with claims 2-17 of Li’015.
Claim 19 of instant application are rejected on the ground of nonstatutory double patenting over claim 18 of Li’015 in view Theimer based on the similar reasons above.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,996,987 (hereinafter Li’987) in view of Theimer et al. (US 2015/0134796, hereinafter Theimer), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Regarding claim 1,
Claim 1 of Instant application
Claim 1 of Li’987
A computing system that determines and graphically displays progress of a distributed computational job at multiple points of execution of the distributed computational job, the system comprising a display device and one or more computer processors upon which computer-executable instructions are executed and configure the system to perform:
receiving processing information from each of a plurality of different processing nodes in a distributed system, the processing information comprising information regarding processing of a plurality of vertices of a computational job, each vertex being one of a plurality of logical tasks that the computational job had been divided into for processing in the distributed system, wherein the multiple vertices are processed by the plurality of different processing nodes in the distributed system, and wherein the received processing information includes operational data including a processing node identifier that identifies the particular processing node upon which the each vertex is processed;
gathering the received processing information;
storing the gathered processing information in an associated vertex data structure;
using the stored processing information, generating a user interface that graphically displays a representation of an execution structure representing the plurality of nodes of the computational job, displays dependencies between the plurality of nodes of the computational job, and displays the gathered processing information as it existed at each of the different processing nodes at each of a plurality of times of execution of the computational job.
A computing system that determines and graphically displays progress of a distributed computational job at multiple points of execution of the distributed computational job, the system comprising a display device and one or more computer processors upon which computer-executable instructions are executed, the system configured to: 
gather processing information regarding processing of multiple vertices of a computational job while the computational job is being executed on processing nodes in a distributed system, each vertex being one of a plurality of logical tasks that the computational job had been divided into for processing in the distributed system, the multiple vertices being processed by different processing nodes in the distributed system, and the processing information for each of the plurality of vertices being gathered at each of a plurality of times during execution of the computational job; for each vertex, store the gathered processing information in an associated vertex data structure, each vertex data structure comprising and storing values for a plurality of data fields including a vertex identifier, and operational data including a processing node identifier, a job result indication, a time, and a duration, and using the stored processing information gathered during the execution of the computational job, generate a user interface that graphically displays a representation of an execution structure representing the multiple vertices of the computational job, displays dependencies between the vertices of the computational job, displays the gathered processing information as it had existed at each of a plurality of times during the execution of the computational job, and wherein the representation provides a visual emphasis of job execution that deviates from a norm.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Li’987 by eliminating the elements and their functions of the claims as set forth above.
Li’987 does not teach receiving processing information from each of a plurality of different processing nodes in a distributed system, wherein the received processing information includes operational data including a processing node identifier that identifies the particular processing node upon which the each vertex is processed. Theimer teaches 
receiving processing information from each of a plurality of different processing nodes in a distributed system, wherein the received processing information includes operational data including a processing node identifier that identifies the particular processing node upon which the each vertex is processed (paragraph [0122]: FIG. 18a is a flow diagram illustrating aspects of operations that may be performed to configure stream processing (SPS) stages ... clients may be able to configure directed acyclic graphs (DAGs) or other graphs of processing stages, with several different states operating on stream data in parallel, and results of some stages being used as input streams for other stage; paragraph [0145]: For each stage 215A and 215B, a corresponding partition assignment (PA) table 2550 is created at a database service 2520; paragraph [0151]: FIG. 26 illustrates example entries that may be stored in a partition assignment table 2550 used for workload coordination, according to at least some embodiments. As shown, table 2550 may comprise four columns--partition identifier column 2614, assigned worker node identifier column 2618, a worker node health indicator column 2620, and a workload level indicator column 2622. Other column sets may be implemented in other implementations--for example, a column that indicates a partition creation time or a partitioning function output value range may be used in some embodiments, or the workload level indicator column may not be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Li’987 by configuring DAG to partition data stream on worker nodes of stream processing stages and storing partition identifier, assigned worker node identifier, worker node health indicator, workload level indicator, etc. in a database of Theimer. The motivation would have been to effectively prevent costly disruptions of stream data collection, storage or analysis (Theimer paragraph [0003]).
Claims 2-18 of instant application is identical/similar with claims 2-14 of Li’987.
Claims 19 and 20 of instant application are rejected on the ground of nonstatutory double patenting over claims 19 and 20 of Li’987 in view Theimer based on the similar reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-3, 6, 9, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US 2012/0079490, hereinafter Bond) in view of Theimer et al. (US 2015/0134796, hereinafter Theimer) and Sax et al. (US 2014/0156707, hereinafter Sax).

Regarding claim 1, Bond discloses
A computing system that determines and graphically displays progress of a distributed computational job at multiple points of execution of the distributed computational job (paragraph [0020]: An example operating system for the cloud system is available under the trade designation Windows Azure, available from Microsoft, Inc. of Redmond Wash; paragraph [0024]: The method can be employed in a system, such as cloud computing system, that can generate a computing task separable into work units and performed by a set of distributed and decentralized workers. In one example, the method 300 arranges the work units into a directed acyclic graph representing execution priorities between the work units at 302. In one example, the execution priorities are based on at least dependencies between the work units. The distributed and decentralized workers query the directed acyclic graph for work units ready for execution based upon the directed acyclic graph at 304), the system comprising a display device (paragraph [0015]: display) and one or more computer processors (paragraph [0015]: the computing device can also have one or more additional processors or specialized processors (not shown) to perform processing functions offloaded from the processor 102) upon which computer-executable instructions are executed (paragraph [0014]: Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any suitable method or technology for storage of information such as computer readable instructions, data structures, program modules or other data) and configure the system to perform:
	receiving processing information from each of a plurality of different processing nodes in a distributed system, the processing information comprising information regarding processing of a plurality of vertices of a computational job, each vertex being one of a plurality of logical tasks that the computational job had been divided into for processing in the distributed system, wherein the multiple vertices are processed by the plurality of different processing nodes in the distributed system (paragraph [0024]: the method 300 arranges the work units into a directed acyclic graph representing execution priorities between the work units at 302. In one example, the execution priorities are based on at least dependencies between the work units. The distributed and decentralized workers query the directed acyclic graph for work units ready for execution based upon the directed acyclic graph at 304; paragraph [0026]: A directed acyclic graph, often abbreviated as DAG, is a directed graph with no directed cycles. That is, it is formed by a collection of vertices and directed edges, each edge connecting a vertex to another, such that there is no way to start at any selected vertex in the graph and follow a sequence of edges that eventually loops back to the selected vertex. The vertices of the directed acyclic graph represent work units in which information and work flows in a consistent direction through the job).
Bond does not teach wherein the received processing information includes operational data including a processing node identifier that identifies the particular processing node upon which the each vertex is processed; gathering the received processing information; storing the gathered processing information in an associated vertex data structure. Theimer teaches wherein the received processing information includes operational data including a processing node identifier that identifies the particular processing node upon which the each vertex is processed; gathering the received processing information; storing the gathered processing information in an associated vertex data structure (paragraph [0122]: FIG. 18a is a flow diagram illustrating aspects of operations that may be performed to configure stream processing (SPS) stages ... clients may be able to configure directed acyclic graphs (DAGs) or other graphs of processing stages, with several different states operating on stream data in parallel, and results of some stages being used as input streams for other stage; paragraph [0145]: For each stage 215A and 215B, a corresponding partition assignment (PA) table 2550 is created at a database service 2520; paragraph [0151]: FIG. 26 illustrates example entries that may be stored in a partition assignment table 2550 used for workload coordination, according to at least some embodiments. As shown, table 2550 may comprise four columns--partition identifier column 2614, assigned worker node identifier column 2618, a worker node health indicator column 2620, and a workload level indicator column 2622. Other column sets may be implemented in other implementations--for example, a column that indicates a partition creation time or a partitioning function output value range may be used in some embodiments, or the workload level indicator column may not be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units and generating DAG formed by collection of vertices representing work units and directed edges, of Bond, by configuring DAG to partition data stream on worker nodes of stream processing stages and storing partition identifier, assigned worker node identifier, worker node health indicator, workload level indicator, etc. in a database of Theimer, thereby generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges and storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.). The motivation would have been to effectively prevent costly disruptions of stream data collection, storage or analysis (Theimer paragraph [0003]).
Bond in view of Theimer does not teach using the stored processing information, generating a user interface that graphically displays a representation of an execution structure representing the plurality of nodes of the computational job, displays dependencies between the plurality of nodes of the computational job, and displays the gathered processing information as it existed at each of the different processing nodes at each of a plurality of times of execution of the computational job. Sax teaches using the stored processing information (Fig. 1 computer 121a, computer 121b, … computer 121n; par. 15: Once a DAG is executed in the streaming system 120, the nodes begin reading and processing data and sending their results to downstream consumers. Each node may operate in parallel resulting in pipeline parallelism. Also, each node can be executed with multiple parallel instances (tasks); par. 19: The user interface 104 may perform live monitoring by receiving run-time statistics 123 about the execution of the DAG (e.g., number of emitted tuples, average tuple size, current network utilization, etc.) from the streaming system 120), generating a user interface that graphically displays a representation of an execution structure representing the plurality of nodes of the computational job, displays dependencies between the plurality of nodes of the computational job, and displays the gathered processing information as it existed at each of the different processing nodes at each of a plurality of times of execution of the computational job (paragraph [0019]: The user interface 104 may also show the physical topology (e.g., all parallel tasks and all network connections) in the left lower window 220 during execution. The physical topology view displays more details about the execution, such as average batch buffer utilization and network load for an individual connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges and storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), of Bond in view of Theimer, by performing live monitoring by receiving run-time statistics about the execution of the DAG from the streamlining system including the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution of Sax, thereby generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution. The motivation would have been to perform live monitoring by receiving run-time statistics about the execution of the DAG (e.g., number of emitted tuples, average tuple size, current network utilization, etc.) (Sax paragraph [0019]).
Regarding claim 19 referring to claim 1, Bond discloses A method for determining and graphically displaying progress of a distributed computational job at multiple times during execution of the distributed computational job, the method performed by executing computer-executable instructions on one or more computer processors of a computing system, thereby causing the computing system to: ... (See the rejection for claim 1). 
Regarding claim 20 referring to claim 1, Bond discloses A computer program product for determining and graphically displaying progress of a distributed computational job at multiple times during execution of the distributed computational job, the computer program product comprising one or more data storage devices having stored therein computer-executable instructions which, when executed on one or more computer processors of a computing system, cause the computing system to: ... (paragraph [0014]).

Regarding claim 2, Bond discloses
further configured to: schedule the plurality of vertices of the computation job on a plurality of processing nodes in the distributed system (paragraph [0024]: The method can be employed in a system, such as cloud computing system, that can generate a computing task separable into work units and performed by a set of distributed and decentralized workers. In one example, the method 300 arranges the work units into a directed acyclic graph representing execution priorities between the work units at 302. In one example, the execution priorities are based on at least dependencies between the work units. The distributed and decentralized workers query the directed acyclic graph for work units ready for execution based upon the directed acyclic graph at 304).

Regarding claim 3, Bond discloses
further configured to: compile a job description into the plurality of vertices, and provide the multiple vertices to the scheduler module (paragraph [0026]: The vertices of the directed acyclic graph represent work units in which information and work flows in a consistent direction through the job. Thus, the directed acyclic graph represents at least a partial ordering of the work units. In some examples, a distributed acyclic graph can have many valid orderings of execution. For example, a first vertex can depend on execution of two or more other vertices. The order of the execution of the two or more other vertices can be irrelevant as long as they are completed before the first vertex begins execution).

Regarding claim 6, Bond in view of Theimer does not teach further configured to: graphically represent the execution structure by providing a visualization for a vertex set. Sax teaches further configured to: graphically represent the execution structure by providing a visualization for a vertex set (paragraph [0019]: The user interface 104 may also show the physical topology (e.g., all parallel tasks and all network connections) in the left lower window 220 during execution. The physical topology view displays more details about the execution, such as average batch buffer utilization and network load for an individual connection). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges and storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), of Bond in view of Theimer, by performing live monitoring by receiving run-time statistics about the execution of the DAG from the streamlining system including the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution of Sax, thereby generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution. The motivation would have been to perform live monitoring by receiving run-time statistics about the execution of the DAG (e.g., number of emitted tuples, average tuple size, current network utilization, etc.) (Sax paragraph [0019]).

Regarding claim 9, Bond discloses
the vertex set comprising a set of vertices within a stage of the computational job (paragraph [0024]: the method 300 arranges the work units into a directed acyclic graph representing execution priorities between the work units at 302. In one example, the execution priorities are based on at least dependencies between the work units. The distributed and decentralized workers query the directed acyclic graph for work units ready for execution based upon the directed acyclic graph at 304; paragraph [0026]: A directed acyclic graph, often abbreviated as DAG, is a directed graph with no directed cycles. That is, it is formed by a collection of vertices and directed edges, each edge connecting a vertex to another, such that there is no way to start at any selected vertex in the graph and follow a sequence of edges that eventually loops back to the selected vertex. The vertices of the directed acyclic graph represent work units in which information and work flows in a consistent direction through the job).

Regarding claim 12, Bond in view of Theimer does not teach the displayed representation including a start control that may be used by a user to initiate playback of the computational job. Sax teaches the displayed representation including a start control that may be used by a user to initiate playback of the computational job (paragraph [0019]: The user interface 104 may also show the physical topology (e.g., all parallel tasks and all network connections) in the left lower window 220 during execution. The physical topology view displays more details about the execution, such as average batch buffer utilization and network load for an individual connection; paragraph [0020]: In `play` mode decisions made by the parameter determination module 102 may be visualized including its state, such as what node is currently being optimized). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges and storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), of Bond in view of Theimer, by performing live monitoring by receiving run-time statistics about the execution of the DAG from the streamlining system including the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution using play mode of Sax, thereby generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution using play mode. The motivation would have been to perform live monitoring by receiving run-time statistics about the execution of the DAG (e.g., number of emitted tuples, average tuple size, current network utilization, etc.) (Sax paragraph [0019]).

Regarding claim 15, Bond discloses
the displayed representation including a completion status (paragraph [0015]: display; paragraph [0028]: As illustrated, one or more users and administrators 402 in the front end can access the distributed computing environment of the distributed system 400 and are coupled to the implementation through a network. The user 402 can access a plurality of services 404, such as servers or other resources in the cloud 404a, 404b, 404c, 404d for services in the cloud; paragraph [0031]: If the results are unacceptable, however, the work flow engine can create one or more new work units, that perform tasks such as creating a trouble ticket for the system administrator or re-scheduling the second and third work units to re-run against updated data).

Regarding claim 16, Bond discloses
further configured to: enable playback of the execution of the computational job (paragraph[0026]: a distributed acyclic graph can have many valid orderings of execution. For example, a first vertex can depend on execution of two or more other vertices. The order of the execution of the two or more other vertices can be irrelevant as long as they are completed before the first vertex begins execution; paragraph [0030]: The retry policy can dictate to the worker 410 what to do if the execution has canceled or failed. If, after a selected amount of time, the worker 410 has not finished executing the work unit, the work queue 406 can remove the flag and assume execution has failed (such as from a defective worker 410) or has been canceled).

Regarding claim 17, Bond discloses
the playback being enabled via one or more controls that are presented with the representation of the execution structure, the one or more controls further allowing for navigation to a particular point in time of the execution of the computational job (paragraph [0015]: display; paragraph [0028]: As illustrated, one or more users and administrators 402 in the front end can access the distributed computing environment of the distributed system 400 and are coupled to the implementation through a network. The user 402 can access a plurality of services 404, such as servers or other resources in the cloud 404a, 404b, 404c, 404d for services in the cloud; paragraph [0031]: If the results are unacceptable, however, the work flow engine can create one or more new work units, that perform tasks such as creating a trouble ticket for the system administrator or re-scheduling the second and third work units to re-run against updated data).

Regarding claim 18, Bond does not teach further configured to: provide one or more controls to allow a node of the execution structure to be selected to thereby present a more detailed view of performance for the select node. Sax teaches further configured to: provide one or more controls to allow a node of the execution structure to be selected to thereby present a more detailed view of performance for the select node (Fig. 1 computer 121a, computer 121b, … computer 121n; par. 15: Once a DAG is executed in the streaming system 120, the nodes begin reading and processing data and sending their results to downstream consumers. Each node may operate in parallel resulting in pipeline parallelism. Also, each node can be executed with multiple parallel instances (tasks); par. 19: The user interface 104 may perform live monitoring by receiving run-time statistics 123 about the execution of the DAG (e.g., number of emitted tuples, average tuple size, current network utilization, etc.) from the streaming system 120) … The user interface 104 may perform live monitoring by receiving run-time  statistics 123 about the execution of the DAG (e.g., number of emitted tuples, average tuple size, current network utilization, etc.) from the streaming system 120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges and storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), of Bond in view of Theimer, by performing live monitoring by receiving run-time statistics about the execution of the DAG from the streamlining system including the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution of Sax, thereby generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution. The motivation would have been to perform live monitoring by receiving run-time statistics about the execution of the DAG (e.g., number of emitted tuples, average tuple size, current network utilization, etc.) (Sax paragraph [0019]).

Claims 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US 2012/0079490, hereinafter Bond) in view of Theimer et al. (US 2015/0134796, hereinafter Theimer) and Sax et al. (US 2014/0156707, hereinafter Sax) as applied to claim 1, and further in view of Jaisinghani et al. (US 2011/0029882, hereinafter Jaisinghani).  

Regarding claim 4, Bond in view of Theimer and Sax does not teach further configured to: graphically represent the execution structure by providing a visualization for a vertex, and representing performance of that vertex with respect to a norm. Jaisinghani teaches further configured to: graphically represent the execution structure by providing a visualization for a vertex, and representing performance of that vertex with respect to a norm (paragraph [0039]: The orchestrator takes as an input a Directed Acyclic Graph (DAG) of tasks and executes the tasks with the objective of minimizing a total completion time; paragraph [0059]: clients communicating with the management system 110 may present in a user interface a summary of performance information and corresponding color-coded markers in context with a displayed topology. For example, a green marker associated with a service or resource indicates all relevant KPIs are within expected ranges, an amber marker indicates there is cause for some concern, and red indicates an unexpected or abnormal condition, including a failure or an SLO violation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution, of Bond in view of Theimer and Sax by taking as an input a DAG of tasks and executing the tasks and presenting in a user interface a summary of performance information and corresponding color-coded markers a green marker associated with a service or resource indicating all relevant KPIs are within expected ranges, an amber marker indicating there is cause for some concern, and red indicating an unexpected or abnormal condition, including a failure or an SLO violation in context with a displayed topology of Jaisinghani, thereby generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution and a summary of performance information and corresponding color-coded markers a green marker associated with a service or resource indicating all relevant KPIs are within expected ranges, an amber marker indicating there is cause for some concern, and red indicating an unexpected or abnormal condition, including a failure or an SLO violation in context with a displayed topology of the set of distributed and decentralized workers. The motivation would have been to minimize a total completion time (Jaisinghani paragraph [0039]).

Regarding claim 5, Bond in view of Theimer and Sax does not teach further configured to: present a control that allows a performance parameter for comparison to the norm to be changed. Jaisinghani teaches further configured to: present a control that allows a performance parameter for comparison to the norm to be changed (paragraph [0039]: The orchestrator takes as an input a Directed Acyclic Graph (DAG) of tasks and executes the tasks with the objective of minimizing a total completion time; paragraph [0059]: clients communicating with the management system 110 may present in a user interface a summary of performance information and corresponding color-coded markers in context with a displayed topology. For example, a green marker associated with a service or resource indicates all relevant KPIs are within expected ranges, an amber marker indicates there is cause for some concern, and red indicates an unexpected or abnormal condition, including a failure or an SLO violation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution, of Bond in view of Theimer and Sax by taking as an input a DAG of tasks and executing the tasks and presenting in a user interface a summary of performance information and corresponding color-coded markers a green marker associated with a service or resource indicating all relevant KPIs are within expected ranges, an amber marker indicating there is cause for some concern, and red indicating an unexpected or abnormal condition, including a failure or an SLO violation in context with a displayed topology of Jaisinghani, thereby generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution and a summary of performance information and corresponding color-coded markers a green marker associated with a service or resource indicating all relevant KPIs are within expected ranges, an amber marker indicating there is cause for some concern, and red indicating an unexpected or abnormal condition, including a failure or an SLO violation in context with a displayed topology of the set of distributed and decentralized workers. The motivation would have been to minimize a total completion time (Jaisinghani paragraph [0039]).

Regarding claim 7, Bond in view of Theimer and Sax does not teach the visualization of the vertex set being with respect to a norm. Jaisinghani teaches the visualization of the vertex set being with respect to a norm (paragraph [0039]: The orchestrator takes as an input a Directed Acyclic Graph (DAG) of tasks and executes the tasks with the objective of minimizing a total completion time; paragraph [0059]: clients communicating with the management system 110 may present in a user interface a summary of performance information and corresponding color-coded markers in context with a displayed topology. For example, a green marker associated with a service or resource indicates all relevant KPIs are within expected ranges, an amber marker indicates there is cause for some concern, and red indicates an unexpected or abnormal condition, including a failure or an SLO violation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution, of Bond in view of Theimer and Sax by taking as an input a DAG of tasks and executing the tasks and presenting in a user interface a summary of performance information and corresponding color-coded markers a green marker associated with a service or resource indicating all relevant KPIs are within expected ranges, an amber marker indicating there is cause for some concern, and red indicating an unexpected or abnormal condition, including a failure or an SLO violation in context with a displayed topology of Jaisinghani, thereby generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution and a summary of performance information and corresponding color-coded markers a green marker associated with a service or resource indicating all relevant KPIs are within expected ranges, an amber marker indicating there is cause for some concern, and red indicating an unexpected or abnormal condition, including a failure or an SLO violation in context with a displayed topology of the set of distributed and decentralized workers. The motivation would have been to minimize a total completion time (Jaisinghani paragraph [0039]).

Regarding claim 8, Bond in view of Theimer and Sax does not teach further configured to: present a control that allows a performance parameter for comparison to the norm to be changed. Jaisinghani teaches further configured to: present a control that allows a performance parameter for comparison to the norm to be changed (paragraph [0039]: The orchestrator takes as an input a Directed Acyclic Graph (DAG) of tasks and executes the tasks with the objective of minimizing a total completion time; paragraph [0059]: clients communicating with the management system 110 may present in a user interface a summary of performance information and corresponding color-coded markers in context with a displayed topology. For example, a green marker associated with a service or resource indicates all relevant KPIs are within expected ranges, an amber marker indicates there is cause for some concern, and red indicates an unexpected or abnormal condition, including a failure or an SLO violation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution, of Bond in view of Theimer and Sax by taking as an input a DAG of tasks and executing the tasks and presenting in a user interface a summary of performance information and corresponding color-coded markers a green marker associated with a service or resource indicating all relevant KPIs are within expected ranges, an amber marker indicating there is cause for some concern, and red indicating an unexpected or abnormal condition, including a failure or an SLO violation in context with a displayed topology of Jaisinghani, thereby generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution and a summary of performance information and corresponding color-coded markers a green marker associated with a service or resource indicating all relevant KPIs are within expected ranges, an amber marker indicating there is cause for some concern, and red indicating an unexpected or abnormal condition, including a failure or an SLO violation in context with a displayed topology of the set of distributed and decentralized workers. The motivation would have been to minimize a total completion time (Jaisinghani paragraph [0039]).

Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US 2012/0079490, hereinafter Bond) in view of Theimer et al. (US 2015/0134796, hereinafter Theimer) and Sax et al. (US 2014/0156707, hereinafter Sax) as applied to claim 1, and further in view of Bairavasundaram et al. (US 2013/0166724, hereinafter Bairavasundaram).

Regarding claim 10, Bond in view of Theimer and Sax does not teach the displayed representation including data throughput. Bairavasundaram teaches the displayed representation including data throughput (paragraph [0030]: System 100 includes at least one monitoring component or monitoring infrastructure that collects statistics related to SLO performance … monitor daemon that collects statistics related to workload characteristics (e.g., read-write ratio, random-sequential ratio, I/O size, working set size, heavily accessed block ranges), resource utilization within the storage server and the VCA (e.g., CPU usage, disk or SSD traffic, cache hit rate, number of cache pages touched, or other utilization indicators), or other performance or SLO statistics (e.g., latency, throughput). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution, of Bond in view of Theimer and Sax by monitoring statistics related to SLO performance including read-write ratio, CPU usage and throughput, etc. of Bairavasundaram, thereby generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics related to SLO performance including read-write ratio, CPU usage and throughput, etc. about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution. The motivation would have been to dynamically respond to service level objective (SLO) requirements of the storage system (Bairavasundaram paragraph [0020]).

Regarding claim 11, Bond in view of Theimer and Sax does not teach the displayed representation including a read rate. Bairavasundaram teaches the displayed representation including a read rate (paragraph [0030]: System 100 includes at least one monitoring component or monitoring infrastructure that collects statistics related to SLO performance … monitor daemon that collects statistics related to workload characteristics (e.g., read-write ratio, random-sequential ratio, I/O size, working set size, heavily accessed block ranges), resource utilization within the storage server and the VCA (e.g., CPU usage, disk or SSD traffic, cache hit rate, number of cache pages touched, or other utilization indicators), or other performance or SLO statistics (e.g., latency, throughput). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution, of Bond in view of Theimer and Sax by monitoring statistics related to SLO performance including read-write ratio, CPU usage and throughput, etc. of Bairavasundaram, thereby generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics related to SLO performance including read-write ratio, CPU usage and throughput, etc. about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution. The motivation would have been to dynamically respond to service level objective (SLO) requirements of the storage system (Bairavasundaram paragraph [0020]).

Regarding claim 13, Bond in view of Theimer and Sax does not teach the displayed representation including a write rate. Bairavasundaram teaches the displayed representation including a write rate (paragraph [0030]: System 100 includes at least one monitoring component or monitoring infrastructure that collects statistics related to SLO performance … monitor daemon that collects statistics related to workload characteristics (e.g., read-write ratio, random-sequential ratio, I/O size, working set size, heavily accessed block ranges), resource utilization within the storage server and the VCA (e.g., CPU usage, disk or SSD traffic, cache hit rate, number of cache pages touched, or other utilization indicators), or other performance or SLO statistics (e.g., latency, throughput). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution, of Bond in view of Theimer and Sax by monitoring statistics related to SLO performance including read-write ratio, CPU usage and throughput, etc. of Bairavasundaram, thereby generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics related to SLO performance including read-write ratio, CPU usage and throughput, etc. about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution. The motivation would have been to dynamically respond to service level objective (SLO) requirements of the storage system (Bairavasundaram paragraph [0020]).

Regarding claim 14, Bond in view of Theimer and Sax does not teach the displayed representation including a processing rate. Bairavasundaram teaches the displayed representation including a processing rate (paragraph [0030]: System 100 includes at least one monitoring component or monitoring infrastructure that collects statistics related to SLO performance … monitor daemon that collects statistics related to workload characteristics (e.g., read-write ratio, random-sequential ratio, I/O size, working set size, heavily accessed block ranges), resource utilization within the storage server and the VCA (e.g., CPU usage, disk or SSD traffic, cache hit rate, number of cache pages touched, or other utilization indicators), or other performance or SLO statistics (e.g., latency, throughput). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, i.e., generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution, of Bond in view of Theimer and Sax by monitoring statistics related to SLO performance including read-write ratio, CPU usage and throughput, etc. of Bairavasundaram, thereby generating a computing task separable into work units and performed by a set of distributed and decentralized workers, arranging the work units into a directed acyclic graph representing execution priorities between the work units, generating DAG formed by collection of vertices representing work units and directed edges, storing work units information and various workers information (e.g., assigned worker identifier, worker health indicator, workload level indicator, etc.), performing live monitoring by receiving run-time statistics related to SLO performance including read-write ratio, CPU usage and throughput, etc. about the execution of the DAG from the distributed and decentralized workers such as the plurality of computers and displaying physical topology (e.g., all parallel tasks and all network connections) during the execution. The motivation would have been to dynamically respond to service level objective (SLO) requirements of the storage system (Bairavasundaram paragraph [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832. The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        10/31/2022